                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       HERIBERTO MENDOZA,                                 Case No. 19-cv-05663-JSC
                                                        Plaintiff,
                                   8
                                                                                              ORDER OF TRANSFER
                                                 v.
                                   9

                                  10       SULLIVAN,
                                                        Defendant.
                                  11

                                  12            Petitioner, a California prisoner proceeding pro se, filed this petition for a writ of habeas
Northern District of California
 United States District Court




                                  13   corpus under 28 U.S.C. § 2254.1 The petition challenges the validity of a criminal judgment from

                                  14   San Joaquin County Superior Court.

                                  15            A petition for a writ of habeas corpus made by a person in custody under the judgment

                                  16   and sentence of a state court of a state which contains two or more federal judicial districts may be

                                  17   filed in either the district of confinement or the district of conviction. See 28 U.S.C. § 2241(d).

                                  18   Each of such districts shall have concurrent jurisdiction to entertain the petition; however, the

                                  19   district court for the district where the petition is filed may transfer the petition to the other district

                                  20   in the furtherance of justice. See id. Federal courts in California traditionally have chosen to hear

                                  21   petitions challenging a conviction or sentence in the district of conviction. See Dannenberg v.

                                  22   Ingle, 831 F. Supp. 767, 768 (N.D. Cal. 1993); Laue v. Nelson, 279 F. Supp. 265, 266 (N.D. Cal.

                                  23   1968).

                                  24            As Petitioner challenges the validity of his conviction and sentence, the proper venue for

                                  25   his petition is the district in which he was convicted. San Joaquin County is located within the

                                  26   venue of the Eastern District of California. See 28 U.S.C. § 84.

                                  27
                                       1
                                  28    Petitioner has consented to the jurisdiction of a United States Magistrate Judge pursuant to 28
                                       U.S.C. § 636(c). (Dkt. No. 4.)
                                   1          Accordingly, in the interest of justice, this case is TRANSFERRED to the United States

                                   2   District Court for the Eastern District of California.

                                   3          The Clerk shall transfer this matter forthwith.

                                   4          IT IS SO ORDERED.

                                   5   Dated: October 25, 2019

                                   6

                                   7
                                                                                                 JACQUELINE SCOTT CORLEY
                                   8                                                             United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        HERIBERTO MENDOZA,
                                   7                                                          Case No. 19-cv-05663-JSC
                                                       Plaintiff,
                                   8
                                                v.                                            CERTIFICATE OF SERVICE
                                   9
                                        SULLIVAN,
                                  10
                                                       Defendant.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14
                                              That on October 25, 2019, I SERVED a true and correct copy(ies) of the attached, by
                                  15
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18
                                  19   Heriberto Mendoza ID: BC3727
                                       California Correctional Institution
                                  20   P.O. Box 608
                                       D-6-20up
                                  21   Tehachapi, CA 93581
                                  22

                                  23
                                       Dated: October 25, 2019
                                  24

                                  25                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  26
                                                                                          By:________________________
                                  27                                                      Ada Means, Deputy Clerk to the
                                  28                                                      Honorable JACQUELINE SCOTT CORLEY

                                                                                          3
